                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION


UNITED STATES OF AMERICA,                            Case No. 2:20-mj-57

                    Plaintiff,                       Hon. Maarten Vermaat
                                                     U.S. Magistrate Judge
      v.

HUNTER ALLEN LOOS,

                    Defendant.
                                          /


                                      ORDER

      On November 9, 2020, this Court ordered that a psychiatric or psychological

examination of the Defendant be conducted pursuant to 18 U.S.C. §§ 4241(b) and

4247(b), and that a psychiatric or psychological report be filed in accordance with 18

U.S.C. § 4247(c) (ECF No. 17.)

      On December 8, 2020, this Court received a letter from the Federal Medical

Center in Lexington, Kentucky where Defendant was designated requesting a 15-day

extension to file the report. This extension request is granted.

      IT IS HEREBY ORDERED that the evaluation is to be completed by January

15, 2021, with the final report submitted no later than February 12, 2021.

      IT IS FURTHER ORDERED that for speedy trial purposes, this time shall also

be excluded as part of Defendant’s psychiatric/psychological examination.

      All other provisions of the November 9, 2019 order shall remain in place.
     IT IS SO ORDERED.


Dated: December 8, 2020     /s/ Maarten Vermaat
                          MAARTEN VERMAAT
                          U.S. MAGISTRATE JUDGE
